IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                           No. 96-60300
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CLAUDE H. ANDREWS,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 1:95-CV-164-GR
                        - - - - - - - - - -
                          February 6, 1997
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Claude H. Andrews (#02767-043) appeals the denial of his

motion under 28 U.S.C. § 2255.   Andrews contends that his

attorney rendered ineffective assistance in failing to conduct an

adequate investigation and in failing to call certain witnesses

in his case in chief and on rebuttal.   We have carefully reviewed

the record and the arguments of the parties and hold that Andrews

has failed to show that his attorney’s representation was


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 96-60300
                              - 2 -

professionally unreasonable and that he was prejudiced.     See

Alexander v. McCotter, 775 F.2d 595, 602 (5th Cir. 1985).

     Andrews contended in the district court that his attorney

rendered ineffective assistance in failing to object to

prejudicial comments by the prosecutor.   Andrews has waived this

issue by failing to brief it on appeal.   See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Andrews argues in his reply brief that the district court

erred in failing to hold an evidentiary hearing.   This court does

not consider issues raised for the first time in a reply brief.

See United States v. Prince, 868 F.2d 1379, 1386 (5th Cir.),

cert. denied, 493 U.S. 932 (1989).

     The district court’s judgment is AFFIRMED.